                                                         USDC SDNY
                                                         DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA
                                                         ELECTRONICALLY FILED
                                                         DOC    #:_L/f: 7
                                                         DATEFI~EJ);
                                                                              i
                                                                             /rt
               -     against -
                                                     18 CR 684        (VM)
CHRISTIAN FIGALLO and KENYATTA
TAISTE,                                                  ORDER

                                     Defendants.


VICTOR MARRERO, United States District Judge.

        Counsel for defendant Kenyatta Taiste, with consent of
counsel for defendant Christian Figallo and counsel for the
Government,        requests   that    the   status   conference        currently
scheduled for        the above-named defendants              for November 22,
2019,    be   adjourned.      (See    attached     letters      from    Victoria
Medley.) The conference shall be rescheduled to December 20,
2019 at 4:30 p.m.


        Counsel for both defendants consent to an exclusion of
time from the Speedy Trial Act until December 20, 2019.


        It is hereby ordered that the a·dj ourned time shall be
excluded from speedy trial calculations.                 This exclusion is
designed to guarantee effectiveness of counsel and prevent any
possible miscarriage of justice. The value of this exclusion
outweighs the best interests of the defendant and the public
to a speedy trial. This order of exclusion of time is made
pursuant to 18 U.S.C.'        §§   3161(h) (7) (B) (i)   &    (iv).


SO ORDERED:
Dated: New York, New York
       15 November 2019



                                                     Victor Marrero
                                                        U.S.D.J.
1o. non. Vl(,7.0r 1v1arrero    ,--age   .c. 01 .c.            .c.u1::1-11-uo.c.u . .c.r.1::, ll.:IIVIIJ   1 Ll L::17tj.j4LU t-rom: Lachary Margulis-Ohnuma




                                                            LAW OFFICE OF
                                            ZACHARY MARGULIS ... OHNUMA


                                                                                        November 8, 2019



                  Via fax

                  Hon. Victor Marrero
                  U.S. District Judge
                  Southern District of New York
                  500 Pearl St.
                  New York, NY 10007-1312

                              RE: U.S. v. Taiste et al.,                        18 Cr- 684 {VM)

                  Dear Judge Marrero:

                    This office represents the defendant Kenyatta Taiste in the
                  above-captioned case. I write to supplement my October 25, 2019
                  and October 30, 2019 letters requesting that the upcoming status
                  conference be adjourned. After consultation with co-defendant's
                  counsel, the government, and the Court's clerk, I request that
                  the November 22, 2019 conference be adjourned to December 20,
                  2019.

                   M6reover, both defendants waive time under the Speedy Trial
                 Act, 18 u.s.c_ § 3161 (h) (7) (a), until the date of the next pre-
                 trial conference_

                      Thank you for your attention to this case.

                                                                                       Very truly yours,




                                                                                       Victoria Nicole Medley




                 CC:          AUSA Nicholas Chiuchiolo (via email)
                              David J. Cohen (via email)




                              260 MADISON AVENUE,                 17TH FLOOR• NEW YORK, NY 10016
                                                     (212) 685-0999 •           ZACH@ZMOLAW.COM
                                                             WWW.ZMOLAW.COM
To: Hon. Victor Marrero    Page 2 of 2               2019-10-3019:23:25 (GMT)                  12129183420 From: Zachary Margu11s-unnuma




                                                  LAW OFFICE OF
                                ZACHARY               MARGULIS--OHNUMA
                                                                                                 ··-·
                                                                    October 30, 2019

               Via Fax to (212)805-6382

                Hon_ Victor Marrero
                United States Courthouse
                500 Pearl Street
                Suite 1040
                New York, NY 10007

                          RE: U.S. v. Kenyatta Taiste, 18 Cr. 684                         (VM)

                Dear Judge Marrero:

                 This office represents the defendant, Kenyatta Taiste in the
               above-captioned case. I write this letter to ~upplement the
               October 25, 2019 letter requesting that the November 22, 2019
               conference be moved to December 6, 2019. Ms. Taiste waives time
               under the Speedy Trial Act, 18 U.S.C § 3161 (h) (7j (a), until the
               date of the next pre-trial conference.

                   Thank you for your attention to this case.

                                                                    Very truly yours,

                                                                    (:1 /'-        (~11.01 ()y;;;,'.11
                                                                      J!fotcir-ia ,.'.:/ -lee'(.& ,:.·'£:eauJI'

                                                                    Victoria Nlcole Medley




               CC:        AUSA Nicholas Chiuchiolo (via email)




                      260 MADISON AVENUE, 17TH FLOOR• NEW YORK, NY 10016
                                         (212)   685-0999 • ZACH@ZMOLAW.COM
                                                   WWW.ZMOLAW.COM
To: Hon. Victor Marrero    Page 2 of 2            ,W1 ~-1 U-L:::> LU:u<:i:L"I l\..:IIVI I J          I .t!. 1.t!.=I 10~<1.t!.u r-rom • .:.c:1~11<:1ry 1v1<:1ryu11:s-vr11ru111<:1




                                                LAW OFFICE OF
                                  ZACHARY MARGULIS-OH NU MA


                                                                            October 25, 2019



               Via fax

               Hon. Victor Marrero
               U.S. District Judge
               Southern District of New York
               500 Pearl St.
               New York, NY 10007-1312

                          RE: U.S. v. Taist.e et al.,               18 Cr.             684    (VM)

               Dear Judge Marrero:

                 This office represents the defendant Kenyatta Taiste in the
               above-captioned case. I write to request that the status
               conference scheduled for November 22, 2019 be briefly adjourned
               to December 6, 2019. The government consents to this request.

                 On Wednesday, October 23, 2019, the Court adjourned the
               October 25, 2019 status conference to November 22, to permit the
               parties additional time for potential plea negotiations.
               Unfortunately, Mr. Margulis-Ohnuma, assigned counsel for Ms.
               Taiste, is unavailable on November 22, due to a previously
               scheduled oral argument on a motion in Queens. After conferring
               with the government and the Court's clerk, I respectfully
               request that the status conference be adjourned to December 6,
               2019.

                  Thank you for your attention to this case.

                                                                           Very truly yours,




                                                                           Victoria Nicole Medley




               CC:        AUSA Nicholas Chiuchiolo (via email)


                          260 MADISON AVENUE,         17TH FLOOR• NEW YORK, NY 10016
                                         (212) 685-0999 • ZACH@ZMOLAW.COM
                                                 WWW.ZMOLAW.COM
